Taylor, Chief Justice,
delivered the Court’s opinion.
The power of pardoning is confided to the Governor, by the constitution, in very general terms, and restricted only to those cases where the general assembly shall carry on the prosecution, or the law shall otherwise direct. This case does not come within either of the exceptions; and as the Governor might have granted a pardon as to the whole of the punishment, why may he not do so as to part? Though he cannot add to or commute a punishment, it is consistent with the spirit of this authority, and clearly within its words, that he should remit part of a fine. There seems to be no ground for doubting; and the judgment must be affirmed.
Judgment aeeirmEd.